DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings under 37 CFR 1.83(a) have been withdrawn in view of Applicant’s amendment.  The drawings filed April 2, 2020 are approved.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (20120200130) in view of Resendez (7726735) and Mirow (2997338).
The primary reference shows all claimed features of the instant invention with the exception of the cover being antimicrobial and having an elastic opening in the back surface allowing the fabric to stretchily fit over an existing variable geometry vehicle headrest, wherein the elastic opening may stretch and retract in size to grip on to an existing variable geometry vehicle headrest.
In the primary reference, note a stretchable hygienic cover (134), for utilization with an existing variable geometry vehicle headrest, having an ability to conform itself to dimensions of the existing variable geometry vehicle headrest underlying the stretchable hygienic cover when engaged, the stretchable hygienic cover comprising: a stretchable, breathable moisture-absorbent non-mesh fabric (see paragraphs 0018 and 0024), wherein the stretchable form-fitting fabric allows for configurability to geometries of various headrests larger than that of the 
Regarding claim 6, note the form-fitting fabric of the antimicrobial hygienic headrest cover is constructed of a unitary fabric.  See paragraph 0018 and Figure 5A.
Resendez teaches configuring a headrest cover as being antimicrobial.  See claim 18.
Mirow teaches configuring a headrest as having an elastic opening (19) in its back surface (see Figures 2 and 5) allowing its fabric to stretchily fit over an existing variable geometry vehicle headrest, wherein the elastic opening may stretch and retract in size to grip on to an existing variable geometry vehicle headrest.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of Resendez by adding an antimicrobial compound to the headrest cover (i.e. making the cover antimicrobial).  This modification enhances user safety by improving cleanliness of the headrest cover.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of Mirow by substituting an elastic opening in the back surface of the cover for the elastic opening on the bottom surface of the cover.  This modification provides an alternate, equivalent location for the elastic opening, wherein either performs equally as well as the other.  No advantage is gained .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (20120200130) in view of Resendez (7726735) and Mirow (2997338), as applied to claim 1 above.
The primary reference shows all claimed features of the instant invention with the exception of the elastic opening including a concentric closure means around a rim of the opening comprising a heat bonded elastic material with a higher modulus of elasticity than the stretchable moisture-absorbent fabric.
In the primary reference, note the elastic opening includes a concentric closure means around a rim of the opening.  See Figure 5A.  Note that the elastic material of the closure means necessarily has a higher modulus of elasticity than that of the fabric as it causes the fabric to contract.
It would have been an obvious matter of choice in design for one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference by configuring the concentric closure means as comprising a heat bonded elastic material.  There is no advantage gained and no problem solved by using a heat bonded elastic material over that of the primary reference.  Either performs equally as well as the other.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (20120200130) in view of Resendez (7726735) and Mirow (2997338) and Lew (9845034).
The primary reference shows all claimed features of the instant invention with the exception of the cover being antimicrobial and having an elastic opening in the back surface allowing the fabric to stretchily fit over an existing variable geometry vehicle headrest, wherein the elastic opening may stretch and retract in size to grip on to an existing variable geometry 
Note description of the primary reference in the rejections above.
Regarding claim 11, note the form-fitting fabric, wherein the stretchable form-fitting fabric allows for configurability to geometries of various headrests larger than that of the dimensions of an unstretched hygienic cover; wherein the form-fitting fabric includes elastic materials providing the ability to cling to the existing variable geometry vehicle headrest, wherein the elastic materials allow the headrest cover to fit the existing variable geometery headrest without the use of straps and clips.
Note description of Resendez in the rejection above.
Note description of Mirow in the rejection above.
Lew teaches providing a vehicle seat cover with a pre-packaged sanitizing wipe (see lines 23 to 24 in column 3); and including a container (see Figure 12) to encapsulate the pre-packaged sanitizing wipe and the seat cover, wherein the cover is compressed (folded) when placed in the container. 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of Resendez by adding an antimicrobial compound to the headrest cover (i.e. making the cover antimicrobial).  This modification enhances user safety by improving cleanliness of the headrest cover.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of Mirow by substituting an elastic opening in the back surface of the cover for the elastic opening on the bottom surface of the cover.  This modification provides an alternate, equivalent location for the elastic opening, wherein either performs equally as well as the other.  No advantage is gained 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to add to the primary reference a pre-packaged sanitizing wipe and a container to encapsulate the pre-packaged sanitizing wipe and the seat cover, wherein the cover is compressed (folded) when placed in the container.  This modification provides articles to enhance cleanliness and storage of the device of the primary reference.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (20120200130) in view of Resendez (7726735) and Mirow (2997338) and Lew (9845034).
The primary reference, as modified in view of Brinker et al, Resendez, Mirow, and Lew, as discussed above, shows all claimed features of the instant invention with the exception of the specifically recited method for providing steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference by providing the kit by the specifically recited method for providing steps.  This modification provides a selectively usable headrest cover that enhances user safety and hygiene while occupying a vehicle seat.

Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 2, 4, 5, 7, 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as indicated above.

Response to Amendment/Arguments
Applicant’s amendment filed January 28, 2021 has been fully considered.  Remaining issues are described above.
Regarding Brinker et al and Resendez, Applicant asks “how would it be possible to combine the two very different materials in Brinker and Resendez in a single antimicrobial fabric, and what teachings of applying a sheet-like fabric (similar to the film doctors use on a patient’s chair) can be combined with those in Brinker to result in the current invention herein, and even if there was a way to combine these two different fabrics, would a person of skill in the art have known how or be motivated to combine them”.  See paragraph 2 on page 17, and paragraph 1 on page 18 of the REMARKS.  The primary reference Resendez doesn’t limit his headrest to any one material.  Note lines 18-20 in column 9, and lines 10-21 in column 10.  In fact, Resendez doesn’t require that the antimicrobial qualities be based on the specific type of material, but provides that antimicrobial agents can be added to the material in order to make the fabric antimicrobial.  Note paragraph 4 in column 14.  Regarding a patient’s chair, Resendez doesn’t limit use with such a chair.  See lines 23-31 in column 1, wherein automobile seats are explicitly disclosed.  Both Brinker et al and Resendez explicity show transport chairs throughout.
Applicant's has argued against the references individually, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, the motivation to combine the references is in the knowledge generally available to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






mn						/MILTON NELSON JR/March 4, 2021                                            Primary Examiner, Art Unit 3636